EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

            IN THE CLAIMS:
            Cancel claims 56-61 without prejudice.
            Claim 54 delete the recitation (Previously Presented) and replace with --Currently Amended--.
            This application is in condition for allowance except for the presence of claims 56-61 directed to inventions non-elected without traverse.  Accordingly, claims 56-61 have been cancelled.
             (The status identifier in claim 54 has been amended because the listing of claims submitted 10/29/21 had the claim identified as previously presented. However, claim 54 was amended.  On the first page of the Remarks submitted 10/29/21 the Applicant clearly states that claim 54 has been amended.  The Examiner made attempts to call the applicant but was unable to reach the applicant.  In order to maintain compact prosecution the Examiner has proceeded with claim 54 as amended)

Reasons for allowance
 The following is an examiner’s statement of reasons for allowance: Applicants argument and the Declaration of Dr. Guojie Mao filed 10/29/21 providing the references .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.